IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 13, 2009

                                     No. 09-20183                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



ABRAHAM MELAWER

                                                   Plaintiff-Appellant
v.

UNITED STATES OF AMERICA

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:08-CV-3056


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff Abraham Melawer filed suit against the United States seeking
expungement of records related to his arrest and conviction in 1998. The district
court dismissed the complaint for lack of jurisdiction, and Melawer now appeals.
For the following reasons, we affirm.
       “A case is properly dismissed for lack of subject matter jurisdiction when
the court lacks the statutory or constitutional power to adjudicate the case.”


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-20183

Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th
Cir.1998). Absent specific statutory authority, the scope of a district court’s
power to order expungement of executive-branch records is narrow: “In order to
have standing to seek expungement, the party seeking expungement against
executive agencies must assert an affirmative rights violation by the executive
actors holding the records of the overturned conviction.” Sealed Appellant v.
Sealed Appellee, 130 F.3d 695, 699 (5th Cir. 1997); see United States v. McLeod,
385 F.2d 734, 750 (5th Cir. 1967) (ordering expungement where state officials
were intentionally using arrest records to prevent minorities from voting).
      Here, Melawer alleges only that the existence of the records creates
certain personal burdens, such as added delays in renewing his various licenses.
Because Melawer has failed to (1) identify an independent statutory basis for his
request or (2) to allege an “affirmative rights violation” by the executive actors
holding his records, the district court properly declined to exercise jurisdiction.
See Sealed Appellant, 130 F.3d at 699.
      AFFIRMED.




                                         2